Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3632 Page 1 of 11

                         UNITED STATES COURT OF APPEALS
                                                                         FILED
 Oct 24 2019                    FOR THE NINTH CIRCUIT
                                                                         OCT 18 2019
                                                                        MOLLY C. DWYER, CLERK
    s/ AKR                                                               U.S. COURT OF APPEALS




   JAMES SOLER,                                   No. 17-56270

                    Plaintiff - Appellant,
                                                  D.C. No. 3:14-cv-02470-MMA-RBB
      v.                                          U.S. District Court for Southern
                                                  California, San Diego
   COUNTY OF SAN DIEGO; et al.,
                                                  PARTIAL MANDATE
                    Defendants - Appellees.


             The judgment of this Court, entered February 26, 2019, takes effect this

  date, only as to Appellees Lisa Wilkins and Ray Hobbs.

             This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT

                                                    By: Quy Le
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3633 Page 2 of 11



                             NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

  JAMES SOLER,                                    No.    17-56270

                  Plaintiff-Appellant,            D.C. No.
                                                  3:14-cv-02470-MMA-RBB
    v.

  COUNTY OF SAN DIEGO; et al.,                    MEMORANDUM*

                  Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Southern District of California
                     Michael M. Anello, District Judge, Presiding

                        Argued and Submitted February 7, 2019
                                 Pasadena, California

  Before: GOULD, NGUYEN, and OWENS, Circuit Judges.

         James Soler appeals from the district court’s judgment in his 42 U.S.C.

  § 1983 action arising from his arrest and detention for a thirty-year-old crime he

  did not commit. Soler’s neighbor falsely reported to Arkansas authorities that

  Soler, a resident of California, was an Arkansas prison escapee, Steven Dishman.

  The state of Arkansas issued an extradition request to the state of California, and



         *
               This disposition is not appropriate for publication and is not precedent
  except as provided by Ninth Circuit Rule 36-3.
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3634 Page 3 of 11



  California officials arrested and detained Soler for over eight days before

  concluding that he was not Dishman and releasing him. The district court

  dismissed Soler’s claims against employees of the Arkansas Department of

  Corrections (“ADC”) for lack of personal jurisdiction, and granted summary

  judgment in favor of several individual San Diego officers and the County of San

  Diego.

        We review de novo the district court’s dismissal for lack of personal

  jurisdiction and grant of summary judgment. See Axiom Foods, Inc. v. Acerchem

  Int’l, Inc., 874 F.3d 1064, 1067 (9th Cir. 2017); Bravo v. City of Santa Maria, 665

  F.3d 1076, 1083 (9th Cir. 2011). We have jurisdiction under 28 U.S.C. § 1291,

  and we affirm in part, reverse in part, vacate in part, and remand.

  I.    Personal Jurisdiction

        Soler argues that the district court erred in determining that it lacked

  personal jurisdiction over Lisa Wilkins, an attorney at ADC, and Ray Hobbs,

  Director of ADC. On a Federal Rule of Civil Procedure 12(b)(2) motion to dismiss

  for lack of personal jurisdiction, the plaintiff “need only make a prima facie

  showing” of jurisdiction. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d

  797, 800 (9th Cir. 2004). “[U]ncontroverted allegations in the complaint must be

  taken as true,” and “[c]onflicts between parties over statements contained in

  affidavits must be resolved in the plaintiff’s favor.” Dole Food Co. v. Watts, 303


                                            2
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3635 Page 4 of 11



  F.3d 1104, 1108 (9th Cir. 2002). California courts may exercise specific

  jurisdiction if “(1) defendants purposefully availed themselves of the privilege of

  conducting activities in California . . . ; (2) [plaintiff’s] claims arise out of

  defendants’ California-related activities; and (3) the exercise of jurisdiction would

  be reasonable.” Ziegler v. Indian River County, 64 F.3d 470, 473 (9th Cir. 1995).

         Here, Soler has made a prima facie showing that all three requirements for

  specific jurisdiction are satisfied for Wilkins and Hobbs. The first requirement,

  “purposeful availment,” is satisfied because Wilkins and Hobbs engaged in

  intentional acts “expressly aimed” at California, causing harm in California. Dole

  Food Co, 303 F.3d at 1111. Specifically, Wilkins coordinated the efforts to have

  the Arkansas Governor issue a warrant of requisition to California for Soler’s

  arrest and detention in California. Wilkins then communicated with California

  officials on several occasions over the phone and email, including persuading the

  arresting officer to hold Soler even when the officer doubted that Soler was

  Dishman. Similarly, Hobbs was Wilkins’ supervisor, and he signed all critical

  documents requesting that the Arkansas Governor issue the warrant of requisition

  to California. Notably, Hobbs’ affidavit provided the only factual basis for an

  Arkansas judge’s probable cause finding that Dishman was living under Soler’s

  name at Soler’s California address.

         Thus, although Wilkins and Hobbs did not physically travel to California,


                                               3
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3636 Page 5 of 11



  they were “directly and significantly involved” in the extradition efforts. Lee v.

  City of Los Angeles, 250 F.3d 668, 694 (9th Cir. 2001) (holding that defendants

  who did not travel to California, but “were otherwise directly and significantly

  involved” in the extradition, may satisfy the purposeful availment requirement);

  see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985) (“Jurisdiction

  . . . may not be avoided merely because the defendant did not physically enter the

  forum State.” (emphasis in original)).

        Moreover, the exercise of personal jurisdiction here is consistent with

  Walden v. Fiore, in which the Supreme Court explained that jurisdiction “must

  arise out of contacts that the ‘defendant himself’ creates with the forum State.” 571

  U.S. 277, 284 (2014) (emphasis in original) (quoting Burger King Corp., 471 U.S.

  at 475). Wilkins and Hobbs specifically requested that California officials arrest

  and detain Soler. Thus, it is Wilkins’ and Hobbs’ own conduct that connects them

  to California, and they are not being haled into a California court “solely as a result

  of random, fortuitous, or attenuated contacts.” Burger King Corp., 471 U.S. at 475

  (internal quotation marks omitted).

        The remaining requirements for specific jurisdiction are easily satisfied. The

  parties do not dispute that Soler’s “claims arise out of defendants’ California-

  related activities,” Ziegler, 64 F.3d at 473, and Wilkins and Hobbs have failed to

  present a “compelling case” to overcome the presumption of reasonableness, id. at


                                             4
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3637 Page 6 of 11



  476 (emphasis in original).

        Accordingly, we reverse the district court’s dismissal of Soler’s claims

  against Wilkins and Hobbs for lack of personal jurisdiction, and remand.

  II.   Summary Judgment

        Soler also appeals from the district court’s decision to grant summary

  judgment to several San Diego officers and the County of San Diego on his § 1983

  wrongful detention claim.1

        Soler argues that his detention based on mistaken identity violated both the

  Fourth and Fourteenth Amendments. However, “post-arrest incarceration is

  analyzed under the Fourteenth Amendment alone.” Rivera v. County of Los

  Angeles, 745 F.3d 384, 389-90 (9th Cir. 2014). Our precedent makes clear that

  detention based on mistaken identity violates due process if “the circumstances

  indicated to the defendants that further investigation was warranted.” Id. at 391;

  see also id. at 392 (explaining that, in contrast, “[u]nsupported claims of mistaken

  identity, by themselves, do not trigger a duty to investigate further”). These

  “further investigation” cases generally “involve[] significant differences between

  the arrestee and the true suspect.” Id. at 391; see also, e.g., Garcia v. County of



        1
               Soler does not challenge the district court’s grant of summary
  judgment to the defendants on his § 1983 wrongful arrest claim. Soler also does
  not challenge the district court’s grant of summary judgment on his wrongful
  detention claim to two San Diego officers, Javier Medina and Mark Milton.

                                            5
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3638 Page 7 of 11



  Riverside, 817 F.3d 635, 641 (9th Cir. 2016) (explaining that further investigation

  was warranted because the arrestee was “nine inches taller and forty pounds

  heavier than the warrant subject”). Moreover, once further investigation is

  warranted, the investigation should involve “readily available and resource-

  efficient identity checks, such as a fingerprint comparison, to ensure that they are

  not detaining the wrong person.” Garcia, 817 F.3d at 642.

        However, an individual officer may only be liable if there is a “causal

  connection” between the officer’s acts and the constitutional violation. See

  Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007).

  Thus, we analyze each San Diego officer in turn.

        Starting with Detective Ernesto Banuelos, a reasonable juror could conclude

  that he had the necessary causal connection to a violation of Soler’s due process

  rights. Banuelos was assigned to look into Soler’s claim of mistaken identity,

  and—viewing the evidence in the light most favorable to Soler—Banuelos had the

  duty to initiate further investigation. This is because there were significant

  differences between Soler’s and Dishman’s physical appearances. Soler has brown

  eyes, while Dishman has blue eyes. Soler does not have any visible scars, while

  Dishman has a scar on his forehead between his eyes, and a scar on his wrist.

  Thus, Soler’s repeated protests of mistaken identity were supported, and Banuelos

  should have investigated further.


                                            6
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3639 Page 8 of 11



        A reasonable juror could also conclude that Banuelos failed to initiate such

  an investigation. For example, Soler asserts that—when Banuelos visited Soler in

  jail—Banuelos would not listen to him and repeatedly called him a liar. Banuelos

  stated in his deposition that he observed that Soler had brown eyes and no visible

  scars, and that he was aware that Dishman had blue eyes and scars, but Banuelos

  did not tell anyone of this discrepancy. In fact, a San Diego officer wrote in a

  report the same day that Banuelos visited Soler that a detective from Banuelos’s

  unit confirmed that Soler was positively identified as Dishman—a reasonable juror

  could conclude that this detective was Banuelos. Banuelos even admitted to

  handwriting over a piece of Soler’s paperwork that Soler had blue eyes. Moreover,

  Banuelos never conducted a fingerprint comparison, despite filling out paperwork

  stating that a print match was confirmed.

        Although Banuelos wrote in his final report that he recommended further

  investigation into Soler’s mistaken identity claim, he completed this report six days

  after Soler’s release, and the report is inconsistent with the evidence discussed

  above. Also, the fact that Soler received a hearing the day after Banuelos’s visit

  does not, by itself, break the causal connection between Banuelos’s conduct and

  Soler’s wrongful detention. See Lee, 250 F.3d at 685. In sum, given the

  conflicting evidence about whether Banuelos initiated any further investigation, a




                                              7
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3640 Page 9 of 11



  reasonable juror could conclude that he violated Soler’s rights.2

        In addition, Banuelos is not entitled to qualified immunity because the right

  at issue was “clearly established.” Pearson v. Callahan, 555 U.S. 223, 236 (2009).

  In Garcia v. County of Riverside, we concluded that an officer was not entitled to

  qualified immunity because, for these “further investigation” cases, “the standards

  for determining whether alleged police conduct violates the Fourteenth

  Amendment were clearly established.” Id. at 643 (referencing Lee, 250 F.3d 668;

  Fairley v. Luman, 281 F.3d 913 (9th Cir. 2002); Rivera, 745 F.3d 384; Gant v.

  County of Los Angeles, 772 F.3d 608 (2014)). Specifically, we explained that our

  decision in Rivera v. County of Los Angeles “summarize[d] existing law” when it

  declared that “officers violate the Fourteenth Amendment if they wrongly detain a

  person where ‘the circumstances indicated to [them] that further investigation was

  warranted.’” Id. at 643 (quoting Rivera, 745 F.3d at 391). Rivera and our other

  cases have simply applied this statement “to different allegations by different

  plaintiffs” and “do not make new law.” Id. at 644. Thus, similar to the officer in

  Garcia, Banuelos is not entitled to qualified immunity.

        As for the other individual officers, Detective Ken Smith, the San Diego



        2
                Adding to Soler’s injury, after San Diego officials finally conducted a
  fingerprint comparison, and the results revealed that Soler’s and Dishman’s prints
  did not match, there was a five-day delay before officials conducted a second,
  verification fingerprint comparison and released Soler.

                                            8
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3641 Page 10 of 11



   Sheriff’s Fugitive Task Force member assigned to Soler’s case, does not have the

   “requisite causal connection” to Soler’s wrongful detention. Preschooler II, 479

   F.3d at 1183. Soler’s injury is also not attributable to Deputy Robert Germain, the

   arresting officer, or Sergeant Rick Turvey, Germain’s supervisor. Although

   officers in the field may be liable for failing to investigate potential identity issues

   under some circumstances, such circumstances are not present here.

         Accordingly, we reverse the district court’s grant of summary judgment to

   Detective Banuelos, and affirm the judgment as to the other San Diego officers.

         Finally, after the district court erroneously determined that there was no

   underlying constitutional violation, it denied Soler’s request for leave to amend to

   allege different policies as the bases for municipal liability, and granted summary

   judgment to the County. Because we determine above that a reasonable juror

   could conclude that there was a constitutional violation, we vacate the district

   court’s grant of summary judgement to the County. On remand, the district court

   should reconsider Soler’s request for leave to amend his complaint.3

         Each party shall bear its own costs on appeal.

         AFFIRMED IN PART, REVERSED IN PART, VACATED IN PART,



         3
                 Because the district court dismissed Soler’s federal claims, it declined
   to exercise supplemental jurisdiction over Soler’s state law claims. On remand, the
   district court should reconsider whether to exercise supplemental jurisdiction over
   the state law claims.

                                               9
Case 3:14-cv-02470-MMA-RBB Document 188 Filed 10/24/19 PageID.3642 Page 11 of 11



   AND REMANDED.




                                      10
